 Case 1:18-cr-00457-AJT Document 312 Filed 07/14/19 Page 1 of 4 PageID# 3384



                     IN THE UNITED STATES DISTRICT COURT FOR THE

                                EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division


UNITED STATES OF AMERICA                                )
                                                        )
             v.                                         )
                                                        )              No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                                )
                                                        )
       Defendants.                                      )


                            GOVERNMENT’S MOTION TO COMPEL
                               PRODUCTION OF DOCUMENTS

       The government hereby moves the Court to order the Flynn Intel Group (“FIG”) and

Covington & Burling LLP (“Covington”) to produce to the government materials responsive to

two 2017 grand jury subpoenas to FIG, which the Court recently ruled are neither subject to

attorney-client privilege nor protected opinion work product. 1

       On April 5, 2017, the government served a grand jury subpoena on the Flynn Intel Group

(“FIG”) by way of its then-counsel, Covington & Burling LLP (“Covington”). See Exhibit 1,

attached hereto. The April 5th subpoena directed FIG to produce by April 27, 2017,

                  any and all documents and physical objects currently in the possession,
                  custody, or control of Flynn Intel Group (“FIG”), including but not limited
                  to contracts, bank records, communications (whether paper or electronic
                  (email)) and attachments, internal memoranda, and any drafts thereof,
                  relating to [numerous topics, including] [a]ny records, research, payments,
                  invoices, communications, correspondence, or internal memoranda
                  (including related drafts thereof) relating to FIG's work for or interactions
                  with Inovo BV; . . . Ekim Alptekin; individuals associated with the
                  government of the Republic of Turkey; . . . [and] articles (published,


       1
        On April 9, 2019, the Court ordered that Covington produce FIG’s client file, including
these materials, to the defendant. Dkt. 101.
 Case 1:18-cr-00457-AJT Document 312 Filed 07/14/19 Page 2 of 4 PageID# 3385



                 unpublished, or contemplated) relating to research conducted for Inovo BV
                 or the Republic of Turkey.

Id.

       On June 15, 2017, the government served a second subpoena on FIG by way of

Covington. See Exhibit 2, attached hereto. The June 15th subpoena directed FIG to produce by

June 28, 2017,

                 any and all documents and physical objects relating or belonging to the
                 Flynn Intel Group LLC ("FIG LLC") or Flynn Intel Group Inc. ("FIG INC"),
                 including but not limited to contracts, bank records, financial records,
                 business records, communications (whether paper or electronic (email)) and
                 attachments, internal memoranda, and any drafts thereof, from January 1,
                 2014, to present, whether said documents and physical objects are currently
                 in the possession, custody, or control of FIG LLC, FIG INC, or any agents
                 or custodians of FIG LLC or FIG INC, including but not limited to Michael
                 T. Flynn, Michael G. Flynn, Bijan Rafiekian. Responsive material shall
                 include any and all information, records, documents, and communications
                 drafted for, created by, pertaining to, or involving FIG LLC or FIG INC.

Id.

       In its memorandum opinion on July 9, 2019, the Court ruled that:

                 Defendant Rafiekian’s statements to the law firm of Covington & Burling
                 LLP (“Covington”) are not privileged to the extent made for the purposes
                 of the public disclosures contained in the March 7, 2017 filing by Covington
                 on behalf of FIG pursuant to the Foreign Agents Registration Act
                 (“FARA”); [and]

                 Covington’s opinion work product pertaining to the FARA filing, including
                 the information it received, its assessment of that information, the
                 judgments it made, and what caused it to include the allegedly false
                 statements, is not protected opinion work product.

Dkt. 292 at 3.

       On Friday, July 12, 2019, the government verbally requested that current counsel for FIG

produce these materials, and noted that time was of the essence, given that trial was scheduled to

begin on Monday, July 15. Also on July 12, the government emailed this request to FIG’s



                                                  2
 Case 1:18-cr-00457-AJT Document 312 Filed 07/14/19 Page 3 of 4 PageID# 3386



current counsel and to Covington, attaching the April 5th subpoena, the June 15th subpoena, and

the Court’s memorandum opinion. Covington responded by email the same day, copying FIG’s

current counsel and General Flynn’s current counsel, and proposed that the government engage

with them because they are the ones who would have to authorize any production at this point

because the documents belong to them. To date, neither FIG’s current counsel nor General

Flynn’s current counsel have responded to the government’s request to produce these documents.

       In light of the importance of these documents to the government’s case, see Dkt. 292 at

35, the government respectfully requests that the Court order FIG and Covington to produce

these materials to the government immediately.



                                                       Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY


                /s/                              By:                /s/
 Evan N. Turgeon                                       James P. Gillis
 Trial Attorney                                        Virginia Bar No. 65055
 Counterintelligence                                   John T. Gibbs
    and Export Control Section                         Virginia Bar No. 40380
 National Security Division                            Assistant United States Attorneys
 United States Department of Justice                   The Justin W. Williams
 950 Pennsylvania Ave., NW                                United States Attorney’s Office
 Washington, DC 20530                                  2100 Jamieson Avenue
 (202) 353-0176                                        Alexandria, VA 22314
 Evan.Turgeon@usdoj.gov                                (703) 299-3700
                                                       (703) 299-3982 (fax)
                                                       James.P.Gillis@usdoj.gov
                                                       John.Gibbs@usdoj.gov




                                                 3
 Case 1:18-cr-00457-AJT Document 312 Filed 07/14/19 Page 4 of 4 PageID# 3387



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

       I further certify that on July 14, 2019, I served a copy of the foregoing by email on:

       David A. Warrington
       Kutak Rock LLP
       Counsel for Flynn Intel Group
       1625 Eye Street, NW, Suite 800
       Washington, DC 20006
       (202) 828-2437
       (202) 828-2488 (fax)
       david.warrington@kutakrock.com




                                              Respectfully submitted,


                                                     /s/
                                              Evan N. Turgeon
                                              Trial Attorney
                                              U.S. Department of Justice




                                                 4
